                                       Case 3:19-cv-02988-WHA Document 156 Filed 03/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11                                UNITED STATES DISTRICT COURT

                                  12
Northern District of California
 United States District Court




                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  13

                                  14

                                  15   CLARENCE WILLIAMS,
                                  16                  Plaintiff,                             No. C 19-02988 WHA

                                  17           v.

                                  18   UNITED AIRLINES, INC.,                                ORDER RE ADMINISTRATIVE
                                                                                             MOTION TO SEAL
                                  19                  Defendant.

                                  20

                                  21        Our federal courts belong to the people, not to corporate America. The public has every

                                  22   right and every interest in looking over our shoulders to see why and how we grant relief (or

                                  23   not) and specifically what record justified (or not) the relief. So, our court of appeals has

                                  24   recognized a strong presumption of public access to our records. Sealing a record requires,

                                  25   without “hypothesis or conjecture,” a compelling factual basis that outweighs the public

                                  26   interest in disclosure. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th

                                  27   Cir. 2016) (emphasis added); Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178–

                                  28   79 (9th Cir. 2006).
                                       Case 3:19-cv-02988-WHA Document 156 Filed 03/04/21 Page 2 of 3




                                   1        Plaintiff, with defendant’s support, moves to file under seal certain portions of the

                                   2   summary judgment briefing and record. Defendant offers security-related reasons for sealing

                                   3   the United Flight Manual and Pilot Bulletins. The request to seal substantive portions of the

                                   4   Manual and Bulletins, and substantive discussions of what they contain related to airline

                                   5   operation, is GRANTED. Defendant should be aware, however, that if this case proceeds to

                                   6   trial, it may not be possible to clear the courtroom for discussion of the Manual and what it

                                   7   contains. For example, the correct interpretation of certain portions of the Manual and

                                   8   proposed changes to it are material disputes going to the heart of the case. Testimony on this

                                   9   issue appears likely.

                                  10        The requests to seal dates of birth, social security numbers, physical and email addresses,

                                  11   phone numbers, and medical information are also GRANTED. The request to seal contents of

                                  12   the “wiretapped” conversation is DENIED at this time. This issue was discussed in public
Northern District of California
 United States District Court




                                  13   orders. United has not offered a compelling reason that outweighs public interest in record

                                  14   supporting the summary judgment record; any violation of the Wiretap Act does not articulate

                                  15   a compelling factual basis. United argues that revealing pay and benefits information would

                                  16   hurt it competitively. United has not prevented compelling reasons that outweigh these

                                  17   documents' relevance to the heart of the case, so the request is DENIED. Requests to seal

                                  18   generic references to operations, other individuals, and job duties are DENIED notwithstanding

                                  19   United’s claim that disclosures of operations would economically disadvantage it. As this is

                                  20   nonspecific, it is not compelling. Moreover, this information’s relevance outweighs the stated

                                  21   reason United wishes to maintain privacy (see Exh. C, below). For example, nothing at Melby

                                  22   Decl. Exhibit E, Bates No. UNITED-WILLIAMS – 00075 shall be filed under seal.

                                  23        This order will not rule on the copious requests individually, but will give several

                                  24   examples of applying the above:

                                  25

                                  26

                                  27

                                  28
                                                                                      2
                                        Case 3:19-cv-02988-WHA Document 156 Filed 03/04/21 Page 3 of 3




                                   1

                                   2

                                   3
                                       Docket Number                 Description                       Portion to be sealed
                                   4
                                       Melby Decl., Exh. M           Analysis of Alleged               None.
                                   5                                 Economic Damages

                                   6
                                       Melby Decl., Exh. C            Deposition of Clarence           At Bates Nos. WILLIAMS
                                   7                                  Williams, and exhibits thereto   024908–024909, excluding the
                                                                                                       passage “this problem …
                                   8                                                                   trouble” at 024908.
                                   9

                                  10        All other requests are DENIED.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13        IT IS SO ORDERED.
                                  14

                                  15   Dated: March 4, 2021.
                                  16

                                  17

                                  18                                                       WILLIAM ALSUP
                                                                                           UNITED STATES DISTRICT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    3
